DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 12-13, 23-25 and 27-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an apparatus for measuring a deformation distribution of an object having a longitudinal dimension having a support structure for the object, a sensor unit which is rotatably coupled to a base which is movably coupled to the structure by a displacement module and having a processor receiving sensor readings and for measuring a deformation distribution of the object using at least the orientation of the body relative to the object, as a function of the position of the body in the longitudinal dimension.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a rigidity distribution measurement processor system for measuring a rigidity distribution of an object having a longitudinal dimension a sensor unit relatively movable in a longitudinal dimension along the object, the sensor unit having at least one contact member displaceable in at least one rotational degree of freedom as a result of contact with the object during relative movement having an orientation profile module for generating an orientation 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an apparatus for measuring a deformation distribution of an object having a longitudinal dimension having a support structure for the object, a sensor unit which is rotatably coupled to a base which is movably coupled to the structure by a displacement module and having a clamp to releasably support the object.
The closest art of record to Fishel discloses a tactile property inspection device that uses an orientation profile and position value of a biomimetic sensor for inspecting and storing tactile properties of objects supported on a structure.  Fishel, however, fails to disclose providing a rigidity distribution along the longitudinal dimension of the object using a moment of force profile applied to the object, the orientation profile of the sensor, and the position value of the sensor.
The IDS submitted on 6/12/2018 contains references to Matsumoto and Weiss, neither of which provide a processor that utilizes an orientation profile of a rotatable sensor unit, a longitudinal position value of the sensor unit relative to the longitudinal dimension of the object, and a moment of force profile applied to the object, to determine a rigidity distribution along the longitudinal dimension of the object.  Specifically, Matsumoto fails to disclose a rotatable sensor unit having a sensor which outputs the orientation of the sensor unit for use in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 21, 2021